Citation Nr: 0521610	
Decision Date: 08/10/05    Archive Date: 08/19/05

DOCKET NO.  04 19-970	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel
INTRODUCTION

The veteran had active military service from December 1965 to 
October 1967.

This case comes to the Board of Veterans' Appeals (Board) 
from a December 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire, which increased the veteran's rating for his 
service-connected PTSD from 30 to 50 percent, but denied a 
rating higher than that.  He appealed, seeking a rating 
higher than 50 percent.  See AB v. Brown, 6 Vet. App. 35, 39 
(1993) (a veteran is presumed to be seeking the highest 
possible rating unless he specifically indicates otherwise).

In March 2005, the Board remanded the case to the RO so that, 
per the veteran's request, a videoconference hearing could be 
scheduled before a Veterans Law Judge (VLJ) of the Board.  In 
May 2005, he testified at a videoconference hearing before 
the undersigned VLJ.  A transcript of the proceeding is of 
record.  


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by flashbacks, 
nightmares, difficulties sleeping, irritability, alcohol 
dependence and difficulties with interpersonal relationships; 
he has received Global Assessment of Functioning (GAF) scores 
ranging from a high of 55 (2 times) and more recently a low 
of 45 when considering additional functional impairment due 
to alcohol dependence secondary to PTSD - which, overall, 
indicates he currently has serious social and occupational 
impairment.

2.  The veteran's PTSD does not, however, cause gross 
impairment in thought processes or communication, persistent 
delusions or hallucinations, grossly inappropriate behavior, 
persistent danger of hurting self or others, intermittent 
inability to perform activities of daily living, 
disorientation to time or place, memory loss, or other 
symptoms indicative of total occupational and social 
impairment.  

CONCLUSION OF LAW

The criteria are met for an increased rating of 70 percent, 
but no higher, for the PTSD.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), was signed into law on November 9, 
2000.  Implementing regulations were created, codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The VCAA 
and implementing regulations eliminated the requirement of 
submitting a well-grounded claim, and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA and implementing regulations also 
require VA to notify the claimant and the claimant's 
representative of any information, and any medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103(a) (West 2002); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II").  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

In this case, the RO sent the veteran VCAA notice in October 
2002.  This letter provided him with notice of the evidence 
needed to support his claim that was not on record at the 
time of the letter, the evidence VA would assist him in 
obtaining, and the evidence it was expected that he would 
provide.  This letter satisfied the first three notice 
requirements outlined in 38 C.F.R. § 3.159(b)(1) and 
Pelegrini II, but it did not include the specific language of 
the "fourth element" mentioned above.  

In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as 
outlined by the Court in Pelegrini I.  See VAOPGCPREC 1-04 
(Feb. 24, 2004).  The "fourth element" language in 
Pelegrini I is substantially identical to that of Pelegrini 
II, as mentioned, requiring VA under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) to request the claimant provide 
any evidence in his or her possession that pertains to the 
claim.  Id.  The General Counsel's opinion held that this 
language was obiter dictum and not binding on VA.  See 
VAOPGCPREC 1-04 (Feb. 24, 2004); see also Pelegrini II, 18 
Vet. App. 112, 130 (2004) (Ivers, J., dissenting).  In 
addition, the General Counsel's opinion stated VA may make a 
determination as to whether the absence of such a generalized 
request, as outlined under § 3.159(b)(1), is harmful or 
prejudicial to the claimant.  For example, where the claimant 
is asked to provide any evidence that would substantiate his 
or her claim, a more generalized request in many cases would 
be superfluous.  Id.  The Board is bound by the precedent 
opinions of VA's General Counsel, as the chief legal officer 
for the Department.  38 U.S.C.A. § 7104(c).

Here, although the VCAA letter did not contain the precise 
language specified in 
38 C.F.R. § 3.159(b)(1), the Board finds that the veteran was 
otherwise fully notified of the need to give VA any evidence 
pertaining to his claim.  The letter requested that he 
provide or identify any evidence supporting his claim and 
specifically outlined the necessary evidence.  So a more 
generalized request with the precise language outlined in § 
3.159(b)(1) would be redundant.  The absence of such a 
request is unlikely to prejudice him, and thus, the Board 
finds this to be harmless error.  VAOPGCPREC 1-04 
(Feb. 24, 2004); see also Mayfield v. Nicholson, 19 Vet. App. 
103, 128 (Requesting additional evidence supportive of the 
claim rather than evidence that pertains does not have the 
natural effect of producing prejudice.  The burden is on the 
claimant in such a situation to show that prejudice actually 
exists).  

In Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) also held, among other things, that a 
VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  Pelegrini II, 18 Vet. 
App. at 119-120.  In this particular case, as indicated, the 
veteran was provided the required VCAA notice in an October 
2002 letter, so prior to the RO's initial decision in 
December 2002.  Therefore, this was in accordance with the 
preferred sequence of events (VCAA letter before initial 
adjudication) specified in Pelegrini II.

With respect to the VCAA letter of October 2002, the veteran 
was requested to respond within 30 days.  The letter also 
informed him that he could take up to one year to respond 
without jeopardizing the potential effective date for 
compensation - should, in fact, his claim be granted.

38 C.F.R. § 3.159(b)(1) (2003) was invalidated by the United 
States Court of Appeals for the Federal Circuit in Paralyzed 
Veterans of America (PVA) v. Secretary of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. September 2003).  The offending 
regulatory language suggested that an appellant must respond 
to a VCAA notice within 30 days and was misleading and 
detrimental to claimants whose claims were prematurely denied 
short of the statutory one-year period provided in 
38 U.S.C.A. § 5301(a).  Thus, that regulatory provision was 
invalid because it was inconsistent with the statute.  

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. 
§ 5103(b)(1)(2002).  This is significant because, previous to 
this, VA had issued implementing regulations that allowed VA 
to decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

In this case, the veteran's service medical records (SMRs) 
were already on file, as well as his VA outpatient treatment 
(VAOPT) records and reports of his VA examinations prior to 
July 2000.  The RO also obtained his VAOPT records since July 
2000 and scheduled him for VA examinations in December 2002, 
March 2004, and September 2004 to assess the current severity 
of his PTSD.  


At the May 2005 hearing, he stated that he does have any 
additional relevant information or evidence to submit, or 
which needs to be obtained (see transcript of the hearing, 
pgs. 10-11).  

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  Accordingly, the Board 
will address the merits of the claim.


Factual Background

VAOPT records indicate the veteran was seen by a primary care 
physician in March 2001.  He complained that he felt 
discouraged, was unable to find a job and was behind in his 
rent.  He also reported that he drank a 6-pack of beer a day 
and did not want to go into a substance program at the VA 
Medical Center (VAMC).  A July 2001 note indicates he was 
living in a shelter and working part time on boats.  He could 
not afford housing.  He reported drinking 6-12 beers per day.

The report of a December 2002 VA PTSD examination indicates 
the veteran complained of being unable to sleep, having 
nightmares and cold sweats from Vietnam.  He said he dreamt 
constantly about Vietnam and was easily irritated with 
people.  He said he was not receiving any psychiatric 
treatment.  He reported that he lived with a roommate and had 
been working for a boat company for six months, but had to 
stop because of the weather.  He had a difficult time 
describing his day, which consisted of watching TV and 
sleeping and drinking all day.

Upon mental status examination, the veteran was dressed in 
dirty work clothing, he was unshaven and his eyes were 
bloodshot.  His behavior was tense and he had fine motor 
tremors in his hands.  His speech was slow, hesitant and 
monotonous.  His mood was empty and his affect was flat.  
There were no reported hallucinations or illusions.  His 
thought process was primarily logical and goal directed.  
He answered questions without elaboration.  There were no 
obsessions noted.  He was preoccupied with his Vietnam War 
experience.  He had no delusions or homicidal thoughts, but 
reported having passive suicidal thoughts in the past year.   

The veteran was administered the Mini-Mental State 
Examination, and scored a total of 26 out of 30 possible 
points, which placed him in the mild cognitively impaired 
range.  He had difficulty with orientation to the season of 
the year.  He was not aware of the county he was in.  He made 
one error in serial 7s.  He showed adequate registration, and 
was able to remember three words after a short time delay.  
He was able to name two common objects.  He had difficulty 
repeating the sentence, "No ifs, ands or buts."  He was 
able to follow a simple, three-step task.  He was able to 
read a simple sentence and to follow what it said.  His level 
of consciousness was drowsy.  He was also administered a 
digit span test.  He was only able to remember five digits 
forward and four digits backwards, which was suggestive of 
some difficulty with attention and concentration.

The diagnoses were chronic, severe PTSD with origins in 
adolescence and exacerbated by his Vietnam experience, and 
alcohol dependence on Axis I; problems with primary support 
group, problems related to the social environment and 
occupational problems on Axis IV; and a GAF score of 55 on 
Axis V.

VAOPT records indicate the veteran was working full-time in 
November 2002.  He was counseled about his use of alcohol.  
In March 2003, he reported daily intake of beer, which he 
said helped him block out the memories and nightmares and 
enabled him to sleep.  He was depressed and only worked 3 
days a week at that time.

The report of the March 2004 VA PTSD examination indicates 
the veteran said he had not had a remission of psychiatric 
symptoms since returning from Vietnam, and his symptoms were 
daily and severe.  He was not taking any medication because 
he said that the people at the Manchester VAMC would not give 
him medication until he stopped using alcohol.  He said he 
drinks because it is the only thing that helps him sleep.  
His current symptoms involved a vague feeling of paranoia.  
He said he occasionally thought of wanting to be dead, but 
had no plans or intent to harm himself.  He said he felt 
depressed approximately 15 out of 30 days a month because he 
did not have a girlfriend, friends and had difficulties at 
work.  He said he had a conflict at work with a younger 
supervisor who screamed and yelled at him.  He was working 40 
hours a week, but called in sick every other week.  He was on 
probation due to his absences.  He said he becomes easily 
irritated and tries to avoid conflict.  He had poor 
concentration and attention, described being easily startled, 
and did not sleep very well.  The examiner opined that he was 
able to work and care for himself.  He had limited social and 
interpersonal relationships and denied any recreation of 
leisure pursuits.  His performance in employment was fair and 
it was unclear if he called into work absent because of PTSD 
symptoms or alcohol abuse.  

Upon mental status examination, the veteran's hygiene was 
fair.  He had watery red eyes, and a red flushed face.  He 
smelled of alcohol and admitted to drinking three beers 
approximately 1-2 hours prior to the examination.  He 
reported vague paranoia, but had no auditory or visual 
hallucinations.  He had fair eye contact and no inappropriate 
behaviors.  He had occasional thoughts of death, but no plan 
or intent.  He did not have homicidal ideation.  He 
maintained minimal personal hygiene and other basic 
activities of daily living.  He had decreased concentration 
and attention.  He denied panic attacks.  He denied impaired 
impulse control.  

The examiner noted that the veteran's PTSD symptoms were 
characterized by reexperiencing, avoidance and hyperarousal.  
He also had difficulties with concentration, attention, 
memory, sleep, irritability, socialization, hypervigilance, 
and depression.  He had nightmares, flashbacks, and avoided 
conversations associated with Vietnam.  He also had an 
exaggerated startle response.  He reported his symptoms were 
daily without change.  His GAF score for alcohol dependence 
was 50 and for PTSD was 55.  The examiner noted that if he 
minimized his alcohol use, it was more likely than not that 
there would be a significant improvement in his PTSD 
symptoms.  

In June and July 2004, Drs. Wilkinson and Lapetina of the 
VAMC, were asked to give an opinion as to whether the 
veteran's alcohol use was due to PTSD.  Both physicians 
stated that without interviewing the veteran, they could not 
resolve whether his alcohol use was due to his PTSD without 
resorting to mere speculation.  

In September 2004, Dr. Lapetina conducted a VA PTSD 
examination.  The veteran described his PTSD symptoms as 
outlined in the previous examinations.  He said that he had 
been working on and off for two years and tried to get 40 
hours a week, but sometimes does not go.  Upon mental status 
examination, there was no impairment of thought process or 
communication.  He said he had auditory hallucinations, but 
no visual hallucinations.  His eye contact was good, and he 
was cooperative.  He reported suicidal thoughts, but denied 
any intent.  The examiner stated that he continued to meet 
the criteria for PTSD and alcohol dependence, and that it 
appeared his alcohol dependence was secondary to PTSD.  His 
GAF score was 45.  It was noted that his prognosis may 
improve if he was able to abstain from alcohol.  He said that 
he would like to receive treatment for his PTSD, but did not 
have a car or a means of transportation to do so.

During the May 2005 hearing, the veteran testified that he 
had nightmares and that he experienced PTSD symptoms on a 
daily basis (pg. 5).  He said that his symptoms had been 
getting worse since he was last evaluated by VA in September 
2004 (pg. 5).  He also said that he was not currently working 
because he and his employer got into a fight and he 
"couldn't take it anymore" (pg. 8).  He attributed this to 
his PTSD symptoms (pg. 8).


Governing Statutes and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Not all cases will show all of the 
findings for a specific rating, especially in the more fully 
described grades of disabilities, but the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. §§ 4.7, 4.21.  
In assessing the degree of disability of a service-connected 
condition, the disorder and reports of rating examinations 
are to be viewed in relation to the whole history.  38 C.F.R. 
§§ 4.1, 4.2.  See, too, Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  Consideration of factors that are wholly outside 
the rating criteria provided by regulation is error.  Massey 
v. Brown, 7 Vet. App. 204, 208 (1994) (citing Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992)).  

Where, as here, entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran's PTSD is rated under 38 C.F.R. § 4.130, DC 9411, 
according to the General Rating Formula for Mental Disorders.  
The criteria outlined under the General Rating Formula are as 
follows:

A mental condition that has been formally diagnosed, but the 
symptoms are not severe enough either to interfere with 
occupation and social function or to require continuous 
medication is noncompensable (i.e., 0 percent rating).

A 10 percent disability rating is in order when there is 
occupation and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms are controlled by continuous medication.

A 30 percent disability rating is warranted when there is 
occupation and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactory, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).



A 50 percent disability rating is in order when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent disability rating is in order when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation, obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances ( including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  

A 100 percent disability rating is in order when total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  



The specified factors for each incremental psychiatric rating 
are not requirements for a particular rating but are examples 
providing guidance as to the type and degree of severity, or 
their effects on social and work situations.  Thus, any 
analysis should not be limited solely to whether the symptoms 
listed in the rating scheme are exhibited; rather, 
consideration must be given to factors outside the specific 
rating criteria in determining the level of occupational and 
social impairment.  See Mauerhan v. Principi, 16 Vet. App. 
436, 442 (2002).

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b) (West 2002).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA simply 
restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine").  

Legal Analysis

The medical evidence of record indicates the veteran's PTSD 
symptoms include:  flashbacks, nightmares, auditory 
hallucinations, difficulties sleeping, depression, thoughts 
of suicide, an increased startle response, hypervigilance, 
and difficulties with concentration.  He also reported being 
short-tempered and irritable.  He experiences these PTSD 
symptoms on a daily basis.  He does not have any 
interpersonal relationships at home, and recently lost his 
job because he got into a fight with his supervisor.  He also 
has alcohol dependence secondary to his PTSD.

The veteran's GAF score was 55 in December 2002 and March 
2004.  More recently, in September 2004, his GAF score was 
45.

The GAF score is a scaled rating reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness."  See 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.1994) (DSM-IV).  According to DSM-IV, a GAF score of 31 to 
40 is indicative of only some impairment in reality testing 
or communication (e.g., speech at times illogical, obscure, 
or irrelevant) or "major" impairment in several areas such as 
work, family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work).  A GAF of 41 to 50 is indicative of serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifter) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF of 51 to 60, in 
comparison, is indicative of only moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).

As mentioned, because entitlement to compensation already has 
been established and an increase in the disability rating is 
now at issue, it is the present level of disability that is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).  Although two previous VA examinations gave the 
veteran a GAF score of 55, the most recent one gave him a GAF 
score of 45.  That examiner also considered the veteran's 
alcohol dependence (which is part and parcel of the PTSD) in 
her overall evaluation of this condition, while previous 
examiners had not.  Since his alcohol dependence is secondary 
to his PTSD, the GAF score of 45 seems a more appropriate 
assessment of his overall social and occupational impairment 
because it takes this additional factor into consideration.  
And this is especially true given his testimony that his 
symptoms have worsened since the last VA examination, and 
that he lost his job because of a fight he had with his 
supervisor.  So when resolving all doubt in his favor, the 
Board finds that he has demonstrated serious occupational and 
social impairment with deficiencies in most areas of work and 
family relations.  Thus, he is entitled to an increased 
rating of 70 percent.  

The veteran's symptoms, however, do not rise to the level of 
total occupational and social impairment, which would warrant 
a 100 percent rating.  There is no evidence of gross 
impairment in thought processes or communication, delusions, 
hallucinations, grossly inappropriate behavior, homicidal 
ideation, or an inability to perform activities of daily 
living (including maintenance of minimal personal hygiene).  
Although he reports difficulty concentrating, he is correctly 
oriented to time and place, and his recent and past memory is 
intact.

Consequently, based on the evidence of record, and resolving 
all doubt in the veteran's favor, the Board finds that his 
PTSD symptoms are most equivalent to an increased rating of 
70 percent.  


ORDER

A rating of 70 percent, but no higher, is granted for PTSD, 
subject to the laws and regulations governing the payment of 
VA compensation.



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


